[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The plaintiff's objections to "For the Record #1" (#176), "For the Record #2 (#175), Objection to Defendant's Motion for Legal Fees Fraud Acts of Plaintiffs (#177), and Objection to Motion for $12 million dollars in damages to be payable by the Board of Directors of Plaintiff/Fairfield University (#178) and Objection #179 are all SUSTAINED. The creation of such innovative pleadings is discountenanced. The defendant is cautioned that the right to appear pro se, like the right of an attorney to appear for a client, is not absolute but subject to the condition that the rules of practice be followed. The right will be forfeited upon the repeated and wilful failure to follow the rules or the repeated filing of frivolous pleadings. Cf. In re Martin v.Trigona, 573 F. SUP. 1245 (D. Conn. 1983), modified, In reMartin v. Trigona, 739 F.2d 1254 (2d Cir. 1984), on remand, 592 F. Sup. 1566
(D. Conn. 1984).
LEVIN, JUDGE.